DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-32) in the reply filed on 12/16/2021 is acknowledged.  Accordingly, claims 33-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 12/16/2021.
The traversal is on the ground(s) that there is no search and examination burden on the examiner because the method claims of Group II comprise the same structural elements as Group I. This is not found persuasive because, as recited in the Requirement for Restriction/Election on 9/16/2021, the product as claimed (Group I) can be used in a materially different process (than that of Group II) such as being used as a base wherein the sheet material is attached thereto. The fact that the structure of Group I can be found within Group II is irrelevant. Additionally, the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because at least figures 1-5, 8, 11-13 and 18-19 contain improper shading which renders the components of the applicant’s invention unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 17 is objected to because of the following informalities:  
Within lines 19-20 of claim 17, the phrase “a length of embroidery material” should be replaced with “the length of embroidery material” or “said length of embroidery material” because such has previously been introduced within the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 21, 25, 26 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the guide interface portion" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 5 should be dependent form one of claims 2-4 instead of claim 1.  

Regarding claim 25, it is not clear if the recited “an accessory mount” is the same as the accessory mount as recited in independent claim 17.  If so, the applicant needs to replace “an accessory mount” with “the accessory mount” or “said accessory mount”.  For the purpose of this Office Action, the accessory mount of claim 25 is considered different than the accessory mount of claim 17.
Claim 29 is a repeat of claim 13 and contains no further limiting structure.  Should claim 29 be dependent from claim 28 instead of claim 12?
All remaining claims are also rejected under 35 U.S.C. 112(b) as being dependent from a previously rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-22 and 25-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAJIMA et al. (JP 10-212655).
Regarding claim 1, TAJIMA discloses an accessory for a sewing machine comprising a stationary support (24) attached to a sewing machine; a rotating support 
Regarding claims 2-4, TAJIMA discloses the rotating support (34) comprising a guide interface portion (28, 29, 36); and the removable guide (30) comprising a retaining portion (upper vertical portion of 30 including screws as shown in figure 2) for attaching the removable guide (30) to the guide interface portion (28) (Fig. 2).  Note that the screws/bolts as shown in figure 2 of TAJIMA can be considered “retaining tabs” or “locking tabs”.  Additionally, note that the guide interface portion (28) of TAJIMA comprises hole/slots for receiving the screws/bolts of the retaining portion.  Lastly, the guide interface portion (28,29,36) of TAJIMA comprises a latch (36).  Note that the applicant has failed to link the retaining portion to the latch.  
Regarding claim 5, TAJIMA discloses the guide interface portion (28, 29, 36) comprising an alignment portion (note small screws of figure 2) that is received within a portion of an upper end of the removable guide (30) (Fig. 2). 

Regarding claims 9 and 10, TAJIMA discloses an attachment holder (26) attached to an accessory mount (28) of the sewing machine wherein the stationary support (24) of the accessory releasably attaches to the attachment holder (26) (Fig. 2).  Note that the accessory mount is a presser bar (28) of the sewing machine (Fig. 2).
Regarding claims 11-14, TAJIMA discloses the guide (32) being a channel where the embroidery material passes therethrough (Fig. 2) (para 0016).  Accordingly, the guide (32) of TAJIMA is being interpreted as a channel with openings at each end thereof or a single through opening.  The guide (32) extends down a length of the removable guide (30) of TAJIMA and therefore a top end thereof (with opening) can be considered at a top end of the removable guide and a bottom end thereof (with opening) can be considered at a bottom end of the removable guide (Fig. 2).    
Regarding claim 15, TAJIMA discloses a spool support (aperture for bolt 52) for supporting the spool (40, 46) being integrally formed with the rotating support (34) (Fig. 2).
Regarding claim 16, TAJIMA discloses the spool including a slot (at the end of 55) and a hole (between 54, 55, 48 and 58).  Note that the slot at the end of support arm 55 is fully capable of having a ribbon inserted therewithin and the hole as defined between elements 54, 55, 48 and 48 allows a length of cord to be attached using a bobbin 40.    
Regarding claim 17, TAJIMA discloses a sewing machine for attaching a length of embroidery material (44) to a workpiece (18) comprising a bed (14); an embroidery 
Claims 18-22 and 25-32 are also rejected under 35 U.S.C. 102(a)(1) by TAJIMA for the reasons addressed within the rejection of claims 2-6 and 9-16 as discussed above.

Allowable Subject Matter
Claims 7-8 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 2,725,837, US 2016/0230323, and US 2015/0240401 all disclose an embroidery attachment for feeding and sewing a cord-like material.  US 2011/0192332 discloses a sequin feeder for a sewing machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732